Citation Nr: 1620446	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-24 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, claimed as a neck strain, to include as secondary to service-connected low back disability.

2.  Entitlement to service connection for a bilateral foot disorder, to include residuals of surgery to the great toes.  

3.  Entitlement to a compensable rating for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to June 1972, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In November 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the Veteran's claims file.  

This case was previously before the Board in May 2013.  At that time, the Board noted that, though the Veteran's June 2010 substantive appeal also included the issue of entitlement to service connection for posttraumatic stress disorder (PTSD), the RO granted that claim in December 2011, so it was no longer on appeal.  The Board remanded the claims that remained on appeal for further development.  

In June 2014, the Veteran submitted a letter describing his medical history.  Though this letter was received after the August 2013 supplemental statement of the case, no remand to allow for Agency of Original Jurisdiction (AOJ) review of this evidence is necessary.  Notably, following the August 2013 SSOC, the Veteran's representative submitted a waiver that same month explicitly allowing the Board to consider new evidence submitted by the Veteran.  Further, in a March 2016 informal hearing presentation, the Veteran's representative specifically noted the June 2014 letter from the Veteran and again waived AOJ review of this evidence.  Accordingly, the Board concludes that a remand for RO consideration of this evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).

In addition to the paper file, the Board has reviewed all of the evidence contained in the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems, which was also considered by the AOJ in the adjudication of the Veteran's claims.

The issue of whether new and material evidence has been received to reopen a claim for service connection for jungle rot of both feet was raised at the Veteran's November 2012 hearing, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for a cervical spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a left foot or toe disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim. 

2.  A right foot or toe disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of service discharge.

3.  For the entire appeal period, the Veteran's nonservice-connected right ear is assigned Level I hearing, and he has no worse than Level I hearing in the left ear. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot disorder, to include residuals of surgery to the great toes, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, February 2009 and March 2009 letters, sent prior to the initial unfavorable decision issued in September 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection and increased rating claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, service personnel records, and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations germane to his claim for service connection in July 2013, and germane to his increased rating claim in March 2009, June 2011, and July 2013.  With regard to his service connection claim, the Board finds that the July 2013 VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the Veteran's service connection claim decided herein has been met.  

Additionally, with regard to the Veteran's increased rating claim, the Board finds that the examinations of record adequate in order to evaluate the Veteran's service-connected left ear hearing loss as it includes an interview with the Veteran, a review of the record, and an audiological examination, addressing the relevant rating criteria.  In this regard, the Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the March 2009 and June 2011 VA examinations did not contain descriptions of the functional effects of the Veteran's left ear hearing loss.  The July 2013 examination, however, specifically noted that the Veteran was asked about the functional effects of his hearing loss.  As the July 2013 examination addressed the functional effects of the Veteran's left ear hearing loss, the Board finds that such examination complies with the Court's holding in Martinak, and no further examination is necessary.

The Veteran was also provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in November 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the November 2012 hearing, the Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his bilateral foot disorder, the type and onset of symptoms, and his contention that his military service caused such disorder.  Additionally, with regard to his increased rating claim, testimony regarding the nature and severity of such service-connected disability was solicited, to include the type and frequency of the symptoms he experiences, as well as the impact such has on his daily life and employment.  Moreover, as a result of the Veteran's testimony, the Board remanded the case in order to obtain outstanding records and afford him VA examinations.  In light of these facts, the issues were "explained . . . in terms of the scope of the claim for benefits," and "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

As indicated previously, the Board remanded these claims in May 2013.  With regard to the issues being decided herein, the Board directed that the Veteran be contacted and asked to provide any private treatment records in his care, or to submit releases for VA to obtain such records on his behalf.  The Board instructed VA to obtain the Veteran's updated VA treatment records, and to contact the Social Security Administration (SSA) and request any records in their care.  Finally, the Board directed that the Veteran be provided examinations germane to his claims on appeal.  

In reviewing the Veteran's claims file since the time of the May 2013 remand, each of the directives have been completed with respect to the issues decided herein.  The Veteran was sent a letter in May 2013 that asked the Veteran to submit any private treatment records in his care, or to allow VA to obtain such records.  The Veteran did not respond to that letter.  VA obtained additional VA treatment records and associated them with his claims file.  VA also sought any outstanding records from SSA; in May 2013, that agency replied that it had no medical records of the Veteran's.  Finally, the Veteran underwent VA examinations germane to his claims on appeal in July 2013.  

Given these facts, the Board finds that the AOJ has substantially complied with the May 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he has a current bilateral foot disorder, specifically of the great toes, as a result of in-service incidents, notably an in-service vehicle accident and an in-service tire accident.  

With regard to the current disability criterion, a July 2013 VA examination diagnosed right great toe hallux rigidus and osteoarthritis of the right first metatarsophalangeal joint.  Thus, the current disability criterion is satisfied for the right foot.  

However, at no time during the pendency of the claim does the Veteran have a current diagnosis of a left foot or toe disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  Though the Veteran's claim has consistently been adjudicated as one for a bilateral foot disorder, his January 2009 claim mentioned only his right foot and the surgery he had on his big toe.  At his July 2013 VA examination, the Veteran's only reported "chronic condition of either foot" was his right big toe disorder.  Further, at his November 2012 hearing, the Veteran's testimony was focused entirely on his right foot and not his left.  To the extent that the Veteran did discuss his left foot, he discussed a skin disorder (specifically jungle rot) of his feet; a claim regarding this contention has been referred to the RO.  The Veteran, however, has not mentioned any musculoskeletal disability regarding his left foot.  

Therefore, the Board finds that service connection for a left foot disorder cannot be established, as the Veteran does not have a current disability during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  In the absence of proof of a current disability, the claim of service connection for a left foot disorder may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

With regard to the Veteran's diagnosed right foot and toe disorder, he has consistently contended that he injured his feet in a 1972 truck accident while stationed in Vietnam.  The Veteran has also recently described an injury that occurred when a truck tire hit his right foot.  

The Veteran's service treatment records, however, do not corroborate his contentions.  A review of these records shows that the Veteran was injured in a May 1971 car accident (at a time before the Veteran was stationed in Vietnam).  Records from that accident show that the Veteran complained of a swollen face and pain on his right side after striking his face and chest in the accident.  The Veteran did not mention an injury to either foot.  A March 1972 record similarly documents a back injury following a fall off a truck, but the Veteran again did not mention an injury to or pain in either foot.  

Indeed, a review of the Veteran's service treatment records shows no evidence whatsoever of his being diagnosed with or seeking treatment for an injury or disorder of either foot.  At the Veteran's June 1972 separation examination, no disability of either foot was noted, and the Veteran stated that he was in good health.  Considering that the Veteran stated that he received treatment for his foot injury after his claimed truck accident, the lack of corroborating records weighs against the credibility of his claim.  

Further weighing against the Veteran's credibility is the fact that he did not discuss his truck accident or foot injury for many years following service.  At a July 1972 VA examination performed in conjunction with an earlier claim for service connection for his back, the Veteran described injuring his back when he fell off a truck, an injury documented in his service treatment records.  The Veteran did not describe a truck or tire accident, he did not discuss any injury to his feet, and he did not seek service connection for this disability.  When the Veteran sought treatment from VA facilities in January 1975, he again described falling off of a truck while in Vietnam, but he did not describe an in-service truck accident.  These records detailed the Veteran's current complaints.  Though he described suffering from back pain, he did not mention any foot disorder.  

The Veteran first mentioned his claimed truck accident in letters of December 1994 and April 1995, more than 20 years after his active service.  Further, in these initial letters, the Veteran did not describe any injury to his feet.  The first time the Veteran mentioned any in-service injury to his feet came in an April 2007 letter.  In weighing the evidence, the Board finds the Veteran's recollections and descriptions of his service found in his service treatment records, his July 1972 VA examination, and his 1975 VA treatment records to be much more probative and credible, considering that they were made in closer proximity to the Veteran's service and are corroborated by the records from his service.  

Consequently, the Board finds that the Veteran statements regard to the onset and a continuity of symptomatology with regard to his right foot and toe disorder to be not credible. 

Further, there is no probative evidence linking the Veteran's current right foot disorder to his active service.  Again, the Veteran underwent a VA examination in July 2013.  The examiner detailed the Veteran's medical history regarding his right foot disorder, noting the lack of evidence in service of any foot injury.  The examiner stated that the Veteran first complained of toe pain in 2007, and was first diagnosed as suffering from a specific disability in 2008.  The examiner noted that, following his active service, the Veteran worked as a cement worker until 1988.  Based on this evidence, the examiner concluded that "it is less likely as not" that the Veteran's current right foot disorder was related to his active service.  

The Board accords great probative weight to the July 2013 VA examiner's opinion.  In this regard, such was predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  Moreover, the examiner considered all of the pertinent evidence of record; provided a complete rationale, relying on and citing to the records reviewed; and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.   

There is no other medical evidence in the Veteran's claims file relating his claimed bilateral foot and toe disorder to his active service.  To the extent that the Veteran contends that any such disabilities are so related, the Board finds his statements are not competent evidence to support the required nexus element.  Determining the etiology of musculoskeletal disabilities such as hallux rigidus and arthritis is complex, requiring medical training or knowledge, and is therefore not capable of lay observation and comment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377-78 (Fed. Cir. 2007).  

Further, to the extent that the Veteran was diagnosed with arthritis in his right great toe, service connection is not warranted for this disability on a presumptive basis as there is no evidence of arthritis being diagnosed within a year of his service.  Rather, the first such evidence comes more than 30 years after his separation.  Absent evidence of a diagnosis within a year of the Veteran's active service, service connection for arthritis of the right great toe on a presumptive basis is not warranted.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Finally, presumptive service connection is likewise not warranted based on a continuity of symptomatology.  Again, as noted above, the Veteran's first complaints of any pain in his toes comes in 2007.  The Veteran did not mention any symptoms of his toes or feet in a July 1972 VA examination or in treatment records from January 1975.  Absent evidence that a condition was noted during his active service or at any time prior to 2007, service connection on a continuity of symptomatology basis is also not warranted.  

In summary, for the reasons described above, the Board finds that service connection for a bilateral foot disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral foot disorder. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III.  Increased Rating Claim

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected left ear hearing loss is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

The Board initially notes that the Veteran is only service-connected for left ear hearing loss.  Pursuant to 38 C.F.R. § 4.85(f), if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  However, if impaired hearing is service-connected in only one ear, the impairment in both ears will be considered in rating the disability if the impairment in the service-connected ear is to a degree of 10 percent or more and the impairment in the nonservice-connected ear qualifies as a disability under 38 C.F.R. § 3.385.  38 C.F.R. § 3.383.  In this regard, in order for the left ear hearing loss to be considered 10 percent disabling, it must reach Level X or XI (which are the Roman Numeral designations for hearing loss of a severity that it would equate to a 10 percent rating when the nonservice-connected ear is assigned Level I hearing impairment).  However, as will be discussed below, the Veteran's left ear hearing loss results in no worse than Level I hearing impairment.  As such, for the entire appeal period, the Veteran's nonservice-connected right ear is assigned Level I hearing.

The Veteran has undergone three VA examinations for his left ear hearing loss over the course of the appeal period.  

At the first in March 2009, the Veteran complained of a decrease in his hearing, left greater than right.  Though pure tone testing performed at this examination "suggested a high frequency moderate to severe/moderately severe hearing loss" above 3000 Hertz, the examiner reported that the "results are not considered to be valid."  She noted that the Veteran was counseled and instructed on completing the examination, yet invalid results were still obtained.  

At a VA examination in June 2011, pure tone threshold levels in decibels were as follows: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
LEFT
15
25
35
70
36
100

These results correspond to Level I hearing on Table VI.  The Veteran also reported that his hearing loss upsets him when he cannot hear what people are saying or when he asks others to repeat themselves.  

Most recently, the Veteran underwent a VA examination in July 2013.  At that examination, pure tone threshold levels in decibels were as follows: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
LEFT
25
25
40
70
40
100

These results correspond to Level I hearing on Table VI.   When asked whether the Veteran's hearing loss impacted his ordinary conditions of daily life, including his ability to work, the Veteran replied that they do not.  

VA treatment records, also considered in connection with this appeal, document the Veteran's left ear hearing loss and follow up treatment and maintenance for his hearing aids.  

At his November 2012 hearing, the Veteran stated that, as a result of his left ear hearing loss, he occasionally has difficulty hearing his grandchildren, the doorbell, and the telephone.  

Both the June 2011 and July 2013 VA examinations reflect hearing acuity corresponding to Level I on Table VI.  The combination of Level I hearing in his left ear and Level I hearing in the right (assigned because the Veteran is only service-connected for her left ear hearing loss) correspond to a noncompensable rating.  None of the results reflect an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86.  

In the absence of any additional medical evidence showing a more severe left ear hearing loss disability, the Veteran's hearing loss has not approximated the criteria for a compensable evaluation at any time during this appeal.  

To the extent that the Veteran contends that his hearing loss is more severe than has been evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty with hearing and understanding conversations, is not competent to report that his hearing acuity is of sufficient severity to warrant increased compensation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected left ear hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has considered the evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), but does not find that the Veteran's left ear hearing loss results in functional effects that are not contemplated by the currently assigned rating.  While the Veteran has described the functional impairment he experiences as a result of his left ear hearing loss, to include significant trouble hearing and understanding conversations, the telephone, and the doorbell, the Board finds that the Veteran's left ear hearing loss symptomatology is fully addressed by the rating criteria under which such disability is rated. 

In this regard, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994). 

Therefore, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule and there are no additional symptoms of his left ear hearing loss that are not addressed by the rating schedule. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced. 

However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  

Here, the Veteran has not argued that his service-connected left ear hearing loss, in combination with his other service-connected disabilities, should be referred for extra-schedular consideration, nor is this issue reasonably raised by the evidence through the Veteran's descriptions of the symptoms of his various disabilities and their resulting effects.  

Given the foregoing, the Board concludes that referral of this case for consideration of an extra-schedular rating on an individual or collective basis is not warranted. 

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  

In this case, the Veteran has been in receipt of a TDIU since January 4, 2011.  Importantly, as left ear hearing loss is the only increased rating claim on appeal, any allegation invoking a TDIU must necessarily involve that disability in order for the Board to raise the issue and address it here.  Both prior to and since January 2011, however, the Veteran has never alleged or contended that his left ear hearing loss alone or in concert with his other disabilities precludes him from securing or following a substantially gainful occupation.  The Board finds that the issue of entitlement to TDIU prior to January 4, 2011 is not expressly raised by the Veteran or reasonably raised by the record, and, consequently, further consideration of such is not necessary.  Further, as the Veteran has not alleged that his left ear hearing loss alone results in such occupational impairment, the issue of entitlement to special monthly compensation has also not been raised.  

The Board has also considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence, however, is against a compensable disability rating for left ear hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim for a compensable rating for left ear hearing loss must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 



ORDER

Service connection for a bilateral foot disorder, to include residuals of surgery to the great toes, is denied.  

A compensable rating for left ear hearing loss is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted above, the Board remanded the Veteran's claims in May 2013.  With respect to his cervical spine claim, the Board directed that the Veteran undergo a VA examination to determine the etiology of his claimed neck disorder.  Though the opinion regarding direct service connection is adequate, the opinion regarding secondary service connection is not.  In this regard, while the examiner concluded that it is less likely than not that the Veteran's cervical spine disorder is secondary to or aggravated by his service-connected back disability, he provided no supporting rationale for this conclusion.  Thus, this claim must be remanded to afford the examiner the opportunity to provide an addendum opinion regarding secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion regarding the etiology of the Veteran's claimed cervical spine disorder.  If available, return the case file to the examiner who performed the July 2013 VA examination.  If that examiner is not available, then the requested opinion may be provided by any appropriate medical professional.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The record, to include a copy of this Remand, should be forwarded for review by the examiner.  

Based on review of the evidence, the examiner should address the following question:

Is it at least as likely as not that the Veteran's cervical spine disorder was caused or aggravated by his lumbar spine disorder?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


